

116 HR 4211 IH: Animal Welfare Enforcement Improvement Act
U.S. House of Representatives
2019-08-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4211IN THE HOUSE OF REPRESENTATIVESAugust 27, 2019Mr. Krishnamoorthi introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Animal Welfare Act to increase protections for animals, and for other purposes.
	
 1.Short titleThis Act may be cited as the Animal Welfare Enforcement Improvement Act. 2.Clarification with respect to issuance of licensesSection 3 of the Animal Welfare Act (7 U.S.C. 2133) is amended to read as follows:
			
				3.Licenses
 (a)In generalSubject to subsections (c), (d), and (e), the Secretary shall issue licenses to dealers and exhibitors upon—
 (1)the submission of an application for such license that— (A)contains an inventory of all animals present in all of the applicant’s facilities; and
 (B)is submitted in such form and manner as the Secretary may prescribe; and (2)payment of such fee established pursuant to section 23.
 (b)Validity of licenseA license issued under subsection (a) shall be valid for a period not to exceed 1 calendar year. An applicant shall submit an application under such subsection to renew such license each calendar year before the expiration of the previously issued license.
 (c)Prohibited dealers and exhibitorsNotwithstanding subsection (a), the Secretary may not issue a license (including a renewal of such a license) under such subsection to a dealer or exhibitor if—
 (1)such dealer or exhibitor has been found to have violated (including by entering a nolo contendere or no contest plea with respect to the violation) Federal, State, or local laws relating to animals, including this Act and any other anti-animal cruelty or wildlife protection law; or
 (2)the issuance of a license to such dealer or exhibitor would facilitate the circumvention of State or local law prohibiting the private ownership of certain animals.
						(d)Unannounced facility inspections
 (1)In generalNotwithstanding subsection (a) and subject to paragraph (2), the Secretary may not issue a license (including a renewal of such a license) under such subsection to a dealer or exhibitor until the dealer or exhibitor shall have demonstrated, through full, unannounced inspections, that the facilities of such dealer or exhibitor at the time of inspection—
 (A)comply with the standards promulgated by the Secretary pursuant to section 13; and (B)have not been documented as having not complied with any such standard during more than one inspection in the previous two calendar years.
 (2)New applicantsIn the case of an applicant seeking to be licensed as a dealer or exhibitor under subsection (a) who has not previously been so licensed, the applicant shall not be subject to more than 2 inspections conducted pursuant to paragraph (1). If, upon the second inspection, the applicant is found to have failed to meet any standard promulgated by the Secretary pursuant to section 13, the Secretary shall deny the application for such license and such applicant may not submit an application for such a license for a one-year period beginning on the date on which the application is so denied.
 (e)ExceptionNotwithstanding subsection (a), a dealer or exhibitor shall not be required to obtain a license as a dealer or exhibitor under this Act if the size of the business is determined by the Secretary to be de minimis..
 3.License suspensions and revocationsSection 19 of the Animal Welfare Act (7 U.S.C. 2149) is amended— (1)in subsection (a)—
 (A)by striking hereunder, he may suspend and inserting the following:  hereunder—(1)in the case of any such violation that is not described in paragraph (2), the Secretary may suspend;  (B)by striking the period at the end and inserting ; and; and
 (C)by adding at the end the following new paragraph:  (2)in the case of such a violation that the Secretary determines presents a risk to animal welfare, the Secretary shall—
 (A)suspend such person’s license temporarily, but for a period not to exceed 21 days; and (B)after notice and opportunity for an informal hearing, permanently revoke such license if the Secretary determines that—
 (i)the violation occurred; (ii)the violation presents or has presented a risk to animal welfare; and
 (iii)the violation has persisted past the initial period of license suspension under subparagraph (A) or the person has been found to have committed one or more other such violations (including by entering a nolo contendere or no contest plea with respect to any such violation) affecting animal welfare.; and
 (2)by adding at the end the following:  (e) (1)Any person whose license has been suspended for any reason shall not be licensed, or registered, in his or her own name or in any other manner, within the period during which the order of suspension is in effect. No family member, household member, partnership, firm, corporation, or other legal entity in which any such person has a substantial interest, financial or otherwise, will be licensed or registered during that period.
 (2)Any person whose license has been revoked shall not be licensed or registered, in his or her own name or in any other manner, at any time, and no family member, household member, partnership, firm, corporation, or other legal entity in which any such person has a substantial interest, financial or otherwise, will be licensed or registered.
 (3)Any person whose license has been suspended or revoked shall not buy, sell, transport, exhibit, deliver for transportation, or be employed in any capacity with respect to any animal during the period of suspension or revocation, under any circumstances, whether on his or her behalf or on the behalf of another licensee or registrant..
 4.Citizen suitsSection 19 of the Animal Welfare Act (7 U.S.C. 2149), as amended by section 3, is further amended by adding at the end the following new subsection:
			
				(f)
 (1)Except as provided in paragraph (2), any person may commence a civil suit on his own behalf to enjoin any person, including the United States and any other governmental instrumentality or agency (to the extent permitted by the eleventh amendment to the Constitution), who is alleged to be in violation of any provision of this Act or regulation issued under the authority thereof. The district courts shall have jurisdiction, without regard to the amount in controversy or the citizenship of the parties, to enforce any such provision or regulation or to order the Secretary to perform such act or duty, as the case may be.
 (2)No action may be commenced under paragraph (1)— (A)prior to sixty days after written notice of the violation has been given to the Secretary, and to any alleged violator of any such provision or regulation; and
 (B)if the United States has commenced and is diligently prosecuting a criminal action in a court of the United States to redress a violation of any such provision or regulation.
						(3)
 (A)Any suit under this subsection may be brought in the judicial district in which the violation occurs.
 (B)In any such suit under this subsection in which the United States is not a party, the Attorney General, at the request of the Secretary, may intervene on behalf of the United States as a matter of right.
 (4)The court, in issuing any final order in any suit brought pursuant to paragraph (1), may award costs of litigation (including reasonable attorney and expert witness fees) to any party, whenever the court determines such award is appropriate.
 (5)The injunctive relief provided by this subsection shall not restrict any right which any person (or class of persons) may have under any statute or common law to seek enforcement of any standard or limitation or to seek any other relief (including relief against the Secretary or a State agency)..
 5.Publication of information on violationsThe Animal Welfare Act is amended by inserting before section 26 (7 U.S.C. 2156) the following new section:
			
 25A.Publication of information on enforcementThe Secretary shall publish, in a searchable format on a public website of the Department of Agriculture, information and reports (in their entirety and without redaction) on the nature and place of all investigations and inspections conducted by the Secretary under section 16 (including all reports documenting all instances of noncompliance with this Act observed during any such inspection), enforcement records, and animal inventories.
				.
		